     Case 5:18-cv-00116 Document 44 Filed on 07/12/19 in TXSD Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    LAREDO DIVISION

TRI INVESTMENTS, INC.                              §
  Plaintiff,                                       §
                                                   §
v.                                                 §    CIVIL ACTION NO. 5:18-cv-00116
                                                   §
UNITED FIRE & CASUALTY COMPANY                     §
  Defendant.                                       §

           DEFENDANT’S MOTION TO EXCLUDE TESTIMONY OF
                         PLAINTIFF’S EXPERTS
     STEPHEN L. STRZELEC, ROBERT HINOJOSA, AND THOMAS J. IRMITER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Defendant United Fire & Casualty Company (“United Fire” herein) and

files this its Motion to Exclude Testimony of Plaintiff’s Experts Stephen L. Strzelec, Robert

Hinojosa, and Thomas Irmiter and, in support thereof, would respectfully show unto this Court the

following1:

                               SUMMARY OF THE ARGUMENT

        The testimony of Stephen L. Strzelec on the issue of claims handling / bad faith is

conclusory and invades the province of the fact finder or the Court. Strzelec reaches his opinions

by subjectively weighing the merits of competing engineering reports although Strzelec is not an

engineer and does not demonstrate that he is experienced in assessing hail impacts to metal roofing

and cosmetic damage exclusions. Further, the report of Strzelec was not timely filed as required

under FRCP 26(a) and this Court’s Scheduling Order and was made without leave of Court.


1
  At the time of the filing of this Motion, Defendant’s Opposed Motion to Compel Appraisal and Abate
Case Pending Completion of Appraisal (Document No. 30) was pending ruling by the Court. Due to the
deadline for filing Dispositive Motions and Motions to Exclude or Limit Expert Testimony set by the
Court, Defendant files the instant motion at this time in order to meet the deadline in the Scheduling
Order. (Document No. 13). Defendant does not intend this Motion to substantially invoke the jurisdiction
of the Court to the exclusion of appraisal.
      Case 5:18-cv-00116 Document 44 Filed on 07/12/19 in TXSD Page 2 of 18




(Document No. 13).

         The testimony of Robert Hinojosa and Thomas Irmiter will confuse the jury and is

prejudicial, as Hinojosa and Irmiter base their conclusions on a definition of “damage” that is

contrary to the insurance policy at issue. Further, Hinojosa’s and Irmiter’ s conclusions and

opinions on hail “damage” must be excluded because they are conclusory and lack any scientific

basis.

                                   STATEMENT OF FACTS

         1.    Defendant issued insurance policy number 85318342 with effective dates of April

15, 2017 to April 15, 2018 (the “Policy”) (Document No. 4-1). The Policy provides insurance

coverage, subject to the Policy’s terms and conditions, for covered losses occurring to two

properties: 442 Logistics and 301 Flecha Ln. in Laredo, Texas occurring during the policy period.

Id.

         2.    The Policy contains endorsement CP 70 66 03 05 titled “Exclusion – Cosmetic or

Appearance Loss or Damage” which states,

               EXCLUSION – COSMETIC OR APPEARANCE LOSS OR DAMAGE
                                   CP 70 66 03 05

         ***

         The following language is added to B. EXCLUSIONS in the Causes of Loss –
         Special Form:

         5.    Cosmetic or Appearance Loss or Damage

               We will not pay for loss or damage caused by the peril of hail that alters the
               physical appearance of any part of any roof covering made of metal but does
               not result in damage that allows the penetration of water through the roof
               covering or does not result in the failure of the roof covering to perform
               its intended function to keep out elements over an extended period of time.
               This exclusion applies to roof coverings including the roofing material
               exposed to weather, its underlayment applied for moisture protection and
               all flashings required in application of the roof covering.

                                                 2
     Case 5:18-cv-00116 Document 44 Filed on 07/12/19 in TXSD Page 3 of 18




               Hail damage to roof coverings that results in damage that will allow the
               penetration of water through the roof covering or that results in the failure
               of the roof covering to perform its intended function to keep out
               elements over an extended period of time is not subject to this exclusion.

Document 4-1 at p. 42 of 80 (hereafter the “Cosmetic Damage Exclusion”).

       3.      Plaintiff alleges that both properties sustained covered losses during a wind and hail

event occurring on May 21, 2017 (Document No. 1). After investigating Plaintiff’s insurance

claim, United Fire paid insurance benefits totaling approximately $32,000.00 (after applicable

deductibles) for covered damage to the properties. The remainder of Plaintiff’s claim, specifically

damage to the metal roof panels, was denied as excluded under various Policy exclusions,

including the Cosmetic Damage Exclusion.

       4.      On May 3, 2019, Plaintiff designated Steve Strzelec as its claims handling (bad

faith) expert. (Document No. 29). However, at that time Plaintiff did not produce any report by

Strzelec. Plaintiff produced a report of Strzelec on June 24, 2019, seven weeks after the deadline

and without leave of Court. Exhibit “A”.

       5.      Additionally, on May 3, 2019, Plaintiff designated Robert Hinojosa and Thomas J.

Irmiter as causation experts. (Document No. 29). Hinojosa and Irmiter signed joint reports as to

causation, one report for each of the two properties at issue. Exhibit “B” and Exhibit “C”.

                             ARGUMENT AND AUTHORITIES

       6.      Rule 702 of the Federal Rules of Evidence governs the admissibility of expert

testimony. This rule provides that a witness must possess sufficient knowledge, skill, experience,

training or education in order to provide expert testimony. Fed. R. Evid. 702. The testimony must

(1) be based upon sufficient facts or data, (2) must be the product of reliable principles and

methods, and (3) the witness has applied the principles and methods reliably to the facts of the



                                                 3
     Case 5:18-cv-00116 Document 44 Filed on 07/12/19 in TXSD Page 4 of 18




case. Id.

        7.      Rule 702 has been amended to incorporate the principles articulated by the Supreme

Court in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L.

Ed. 2d 469 (1993). Following Daubert and its progeny, trial courts act as gatekeepers, overseeing

the admission of scientific and nonscientific expert testimony. See Kumho Tire Co. v. Carmichael,

526 U.S. 137, 147, 119 S. Ct. 1167, 143 L. Ed. 2d 238 (1999) (Daubert-imposed basic gatekeeping

obligation applies to all expert testimony). Trial courts must make “a preliminary assessment of

whether the reasoning or methodology underlying the testimony is scientifically valid and of

whether that reasoning or methodology properly can be applied to the facts in issue.” Daubert,

509 U.S. at 592-93. In carrying out this task, district courts have broad latitude in weighing the

reliability of expert testimony for admissibility. See Kumho Tire Co., 526 U.S. at 152 (recognizing

trial court must have considerable leeway in determining admissibility of expert testimony). The

district court’s responsibility “is to make certain that an expert, whether basing testimony upon

professional studies or personal experience, employs in the courtroom the same level of intellectual

rigor that characterizes the practice of an expert in the relevant field.” Id. The party seeking to have

the district court admit expert testimony must demonstrate that the expert’s findings and

conclusions are based on the scientific method and are reliable. See Moore v. Ashland Chem. Inc.,

151 F.3d 269, 276 (5th Cir. 1998).

        8.      Under Daubert, expert testimony is admissible only if the proponent demonstrates

that: (1) the expert is qualified; (2) the evidence is relevant to the suit; and (3) the evidence is

reliable. See Burleson v. Texas Dep't of Crim. Justice, 393 F.3d 577, 584 (5th Cir. 2004). Daubert

provides the analytical framework for determining whether expert testimony is admissible. See

Kumho Tire Co., 526 U.S. at 141. This Daubert framework includes many factors that a court can



                                                   4
     Case 5:18-cv-00116 Document 44 Filed on 07/12/19 in TXSD Page 5 of 18




employ to determine the admissibility of expert testimony, including, but not limited to, whether

the expert's theory or technique: (1) can be or has been tested; (2) has been subjected to peer review

and publication; (3) has a known or potential rate of error or standards controlling its operation;

and, (4) is generally accepted in the relevant scientific community. Id. at 593-94. However, not

every Daubert factor will be applicable in every situation, and a court has discretion to consider

other factors it deems relevant. See Kumho Tire, 526 U.S. at 151. Echoing the Supreme Court's

position, the Fifth Circuit has explained that, “[i]n the vast majority of cases, the district court first

should decide whether the factors mentioned in Daubert are appropriate.” Black v. Food Lion, Inc.,

171 F.3d 308, 311-12 (5th Cir.1999). Whether Daubert’s suggested indicia of reliability apply to

any given testimony is a fact-specific inquiry dependent on the nature of the issue at hand, the

witness's particular expertise, and the subject of the testimony. See Seatrax, Inc. v. Sonbeck Int'l,

Inc., 200 F.3d 358, 372 (5th Cir. 2000).

        9.      Although the Daubert analysis is applied to ensure expert witnesses have employed

reliable principles and methods in reaching their conclusions, the test does not judge the expert

conclusions themselves. See Daubert, 509 U.S. at 594-95. The focus must be solely on principles

and methodology rather than the conclusions generated. Id. at 595. However, conclusions and

methodology are not entirely distinct from one another. See General Elec. Co. v. Joiner, 522 U.S.

136, 146, 118 S. Ct. 512, 139 L. Ed. 2d 508 (1997). Nothing in Daubert or the Federal Rules of

Evidence requires a district court to admit opinion evidence that is connected to existing data only

by the ipse dixit of the expert. Id. A court may conclude that there is simply too great an analytical

gap between the data and the opinion proffered. Id.

        10.     Additionally, while an expert witness is permitted to provide an opinion on an

"ultimate issue" of fact under Rule 704, if he is qualified to do so, he is not permitted to make



                                                    5
     Case 5:18-cv-00116 Document 44 Filed on 07/12/19 in TXSD Page 6 of 18




credibility determinations or offer legal conclusions. State Auto. Mut. Ins. Co. v. Freehold Mgmt.,

2019 U.S. Dist. LEXIS 55052 (N.D. Tex. March 31, 2019) (citing Goodman v. Harris Cnty., 571

F.3d 388, 399 (5th Cir. 2009) (“[A]n expert may never render conclusions of law . . . nor, may an

expert go beyond the scope of his expertise in giving his opinion.”); Owen v. Kerr-McGee Corp.,

698 F.2d 236, 240 (5th Cir.1983) (“Fed. R. Evid. 704 abolished the per se rule against testimony

regarding ultimate issues of fact [but] does not open the door to all opinions.”)).

Motion to Exclude Stephen L. Strzelec

-       Motion to Exclude Pursuant to Rule 37(c)

        11.     As an initial matter, United Fire moves to exclude the testimony and opinions of

Stephen L. Strzelec on the grounds that Plaintiff failed to comply with this Court’s Scheduling

Order by failing to serve Strzelec’s expert report at the deadline. Instead, Plaintiff served Strzelec’s

report over seven weeks late and without leave of Court.

        12.     Federal Rule of Civil Procedure 26(a)(2)(B) provides: "Unless otherwise stipulated

or ordered by the court, . . . [the disclosure of expert testimony] must contain: (i) a complete

statement of all opinions the witness will express and the basis and reasons for them." State Auto.

Mut. Ins. Co. v. Freehold Mgmt., 2019 U.S. Dist. LEXIS at *14. If a witness is not required to

provide a written expert report, Rule 26(a)(2)(C) provides that a party's disclosure must state: "the

subject matter on which the witness is expected to present evidence under Federal Rule of

Evidence 702, 703, or 705," and include "a summary of the facts and opinions to which the witness

is expected to testify." Id. Any opinions that are not properly disclosed in accordance with the Rule

26(a) may be excluded "unless the failure was substantially justified or is harmless." Fed. R. Civ.

P. 37(c)(1). Id. Exclusion, however, is not mandatory or automatic but, instead, a matter of the

court's discretion. Id. (citing Geiserman v. MacDonald, 893 F.2d 787, 791 (5th Cir. 1990)). In



                                                   6
     Case 5:18-cv-00116 Document 44 Filed on 07/12/19 in TXSD Page 7 of 18




deciding whether to exercise its discretion and exclude an expert witness for failure to comply with

Rule 26(a)(2), the court is guided by four factors: "(1) the importance of the evidence; (2) the

prejudice to the opposing party of including the evidence; (3) the possibility of curing such

prejudice by granting a continuance; and (4) the explanation for the party's failure to disclose." Id.

at *14-15 (citing Texas A&M Research Found. v. Magna Transp., Inc., 338 F.3d 394, 402 (5th

Cir. 2003)).2

        -       Importance

        13.     As far as the importance of Strzelec’s testimony, his testimony is more in the form

of legal conclusions which are not an appropriate topic to which an expert may testify. See State

Auto. Mut. Ins. Co. v. Freehold Mgmt., 2019 U.S. Dist. LEXIS at *65. Such invades the province

of jurors whose role it is to decide fact issues (to the extent there is one on the issue of bad faith)

based on the evidence. Id. at *66. (citing State Farm Fire & Cas. Co. v. Simmons, 963 S.W.2d 42,

44 (Tex. 1998) ("[W]hether an insurer has breached its duty of good faith and fair dealing is a fact

issue.") (and citing Universe Life Ins. Co. v. Giles, 950 S.W.2d 48, 56 and 81 (Tex. 1997) (Enoch,

J., concurring); Thompson v. Zurich Am. Ins. Co., 664 F.3d 62, 71 (5th Cir. 2011) ("The 'Texas

Constitution confers an exceptionally broad jury trial right upon litigants." Giles, 950 S.W.2d at

56. Nevertheless, the plaintiff still must show there is a material issue of fact about whether the

insurer denied coverage despite an indication that coverage had become "reasonably clear" or the

insurer acted unreasonably in failing to investigate."); cf. United States Fire Ins. Co. v. Williams,

955 S.W.2d 267, 268 (Tex. 1997) (when the summary judgment proof "conclusively establishe[s]"

that there is "no more than a good faith dispute" between the parties concerning the insurer's

liability, bad faith is not shown, the bad faith claim may be decided as a matter of law)).


2
  Plaintiff has not sought leave of Court to serve Strzelec’s report after the Court set deadline. However,
presumably, Plaintiff will now seek leave of Court to late serve Strzelec’s report.
                                                     7
      Case 5:18-cv-00116 Document 44 Filed on 07/12/19 in TXSD Page 8 of 18




        14.     Additionally, contemporaneously herewith, United Fire has moved for summary

judgment on Plaintiff’s claims, including Plaintiff’s bad faith and Texas Insurance Code claims.

Obviously, if the Court grants summary judgment on behalf of United Fire, Strzelec’s opinions

will not be relevant to any trial of this matter.

        15.     To the extent Plaintiff contends that Strzelec’s testimony is important for other

reasons, United Fire will respond to Plaintiff’s arguments in a reply brief.

        -       Prejudice

        16.     Plaintiff did not provide Strzelec’s report until three weeks after Defendant

designated its experts and produced reports, including the report of its bad faith / claims handling

expert Thomas Veitch. If the Court allows the Strzelec report, United Fire will need to seek leave

to amend Veitch’s report as well as incur additional costs associated with a supplemental report

from Mr. Veitch. All of this will have to occur past the deadlines in the Scheduling Order and with

a looming pre-trial deadline of October 15, 2019 for filing Defendant’s pretrial materials (Track

B).

        17.     Further, Strzelec’s report is so vague and conclusory that to ferret out the totality

of his opinions and the basis therefore is going to require a deposition at Defendant’s expense.

Strzelec charges $450.00 per hour for deposition testimony and he requires an $1800 deposit in

advance for a half-day deposition and a $3600 deposit in advance for a full-day deposition. Exhibit

“A” at TRI INV 000971. Strzelec resides in Sammamish, Washington which means either he

travels to Texas, at Defendant’s expense, or the lawyers for the parties will have to incur the time

and expense to travel to Sammamish, Washington to take Strzelec’s oral deposition. Either way,

United Fire will have to incur more costs to find out the extent of Strzelec’s opinions in this matter.

        18.     Litigants in federal court are entitled to the disclosures that are required to be made



                                                    8
     Case 5:18-cv-00116 Document 44 Filed on 07/12/19 in TXSD Page 9 of 18




under Rule 26(a)(2)(B), and it is not incumbent on the opposing party to investigate or ferret out

that information as best as it can through deposition or other means of discovery at the expense of

its client. State Auto. Mut. Ins. Co. v. Freehold Mgmt., 2019 U.S. Dist. LEXIS at *78.

       -       Availability of a continuance to cure prejudice

       19.     Although there is no trial setting at this time, there are other pretrial deadlines that

likely will need to be changed if Strzelec’s opinions are permitted. The discovery deadline and the

Track B deadline will likely be impacted by permitting the late report of Strzelec.

       20.     Regardless, it is not incumbent on the court to give "ineffective litigants a second

chance to develop their case." Reliance Ins. Co. v. Louisiana Land and Exploration Co., 110 F.3d

253, 258 (5th Cir. 1997) ("affirming denial of request to modify scheduling order to cure

deficiencies in expert's report and noting that "[d]istrict judges have the power to control their

dockets by refusing to give ineffective litigants a second chance to develop their case.") (citing

Turnage v. General Electric Co., 953 F.2d 206, 208-09 (5th Cir. 1992)).

       -       Explanation for failure to disclose

       21.     As Plaintiff has not sought leave to amend, it is not clear why Plaintiff will contend

it failed to disclose Strzelec’s opinions in the form of a written report. Defendant believes Plaintiff

may contend, as set forth in its designation, that he needed claim file documents from Defendant.

(Document 29 at p.5). However, Defendant did produce its claim file including claim notes, reports

and correspondence in response to Plaintiff’s Request for Production. Certain documents were

withheld under relevance objections and claims of privilege, but the substantive documents were

produced prior to the expert designation deadline. In his report, in material part, Strzelec’s cites to

those portions of the claim file that were produced by United Fire in response to Requests for

Production. Additionally, Strzelec cites to reports prepared by Plaintiff’s representatives so



                                                  9
    Case 5:18-cv-00116 Document 44 Filed on 07/12/19 in TXSD Page 10 of 18




presumably he had access to those documents prior to the expert deadline and was not relying on

United Fire for those documents (which were also produced as part of United Fire’s claim file).

       22.     Finally, it is not clear why Strzelec did not prepare a report based on the documents

and information he had access to prior to the deadline and supplement his report at a later time in

the event additional information was produced or compelled to be produced.

       23.     As with the “importance of the testimony” element, discussed above, to the extent

Plaintiff provides information concerning the failure to disclose Strzelec’s opinions by the

deadline, United Fire will respond to Plaintiff’s arguments in a reply brief.

-      Motion to Exclude Stephen L. Strzelec’s Opinions Pursuant to Rule 702

       -       Conclusory Opinions and no engineering background

       24.     Strzelec expresses two opinions in his report. First, that United Fire’s denial

occurred prior to the completion of a reasonable investigation, therefore it was based on

assumptions, speculation and conjecture. Second, Strzelec concludes that United Fire’s denial was

incomplete, improper and lacked specificity.

       25.     However, Strzelec does not state why United Fire’s investigation was speculative,

based on assumptions and conjecture. Nor does Strzelec causally connect United Fire’s allegedly

improper investigation with any injury or damage to Plaintiff. Further, Strzelec does not state how

United Fire’s conclusions would have been different had a “proper” investigation occurred, which

is required for liability under 541 of the Texas Insurance Code.

       26.     Additionally, although Strzelec is critic of the engineering report of BSC Forensics,

he is not an engineer qualified to weigh or evaluate the merits of a sealed engineering report based

on a field inspection. Strzelec’s report quotes extensively from the engineering report of BSC,

retained by United Fire, and the Plaintiff’s engineering reports of David Day (CASA Engineering)



                                                 10
     Case 5:18-cv-00116 Document 44 Filed on 07/12/19 in TXSD Page 11 of 18




(“CASA”) and Robert Hinojosa (Forensic Building Science, Inc.) (“FBS”). However, Strzelec

takes issue with the BSC Report but says nothing about the merits of the CASA or FBS reports or

how or why the Plaintiff’s engineering reports impact or disprove the BSC report. That is, Strzelec

concludes the BSC report is flawed but offers no opinion as to how the CASA or FBS reports are

more accurate, complete, factual, or scientific.3

        27.     Strzelec is critical of the engineer hired by United Fire inferring that he is biased

because, “this engineer has considerable expertise inspecting losses for insurance carriers” and

“the engineering is attempting to provide a coverage opinion to assist United Fire in their denial”.

Exhibit “A” at TRI INV000943-944. Strzelec does not proffer any reason or facts for these

statements other than citing some excerpts from the BSC report and concluding BSC is biased in

favor of United Fire.

        -       No hail or cosmetic damage experience

        28.     The claim at issue involves hail impacts to a metal roof under a policy with a

Cosmetic Damage Exclusion. However, nothing in Strzelec’s report or experience shows that he

is familiar with hail claims, the application of cosmetic damage exclusions, and the determination

of whether or not the hail caused covered damage. Strzelec’s resume shows that his background is

in automobile and fire claims. Exhibit “A” at TRI INV000961-962. Nor does Strzelec state he has

experience in hail claims and cosmetic damage exclusions and the particularities specific to claims

of that nature. This is important as Strzelec is critical of United Fire’s investigation calling it

incomplete and based on “assumptions, speculation and conjecture.” Yet, because Strzelec does

not have any experience adjusting hail claims and cosmetic damage exclusions, he is not qualified




3
  Strzelec’s opinion proves the point that United Fire’s investigation and decision was reasonable as it
relied upon an outside engineer’s report that merely concluded differently than the Plaintiff’s engineers.
                                                    11
    Case 5:18-cv-00116 Document 44 Filed on 07/12/19 in TXSD Page 12 of 18




to state how United Fire’s claim investigation was deficient as he doesn’t know what information

is relevant and material to a claim for hail damage to a metal roof.

       -       Strzelec’s opinion invades purview of fact finder and court

       29.     While an expert witness is permitted to provide an opinion on an "ultimate issue"

of fact under Rule 704, if he is qualified to do so, he is not permitted to make credibility

determinations or offer legal conclusions. State Auto. Mut. Ins. Co. v. Freehold Mgmt., 2019 U.S.

Dist. LEXIS at *83 (citing Goodman v. Harris Cnty., 571 F.3d 388, 399 (5th Cir. 2009) and Owen

v. Kerr-McGee Corp., 698 F.2d 236, 240 (5th Cir.1983).

       30.     Underlying Strzelec’s opinion is his contention that the engineering reports of the

Plaintiff’s engineers are more credible than the BSC reports and, as a result, United Fire’s

investigation was in bad faith. This is the issue that a jury would have to decide were the issue

presented to a jury. This is not the realm of expert testimony.

       31.     Further, as argued above, Strzelec is not qualified to make such a determination as

he is not an engineer nor does he have any experience in investigating hail claims involving metal

roofs and cosmetic damage exclusions.

       32.     Accordingly, for these reasons, United Fire respectfully moves this Court to

exclude the testimony of Stephen L. Strzelec.

Motion to Exclude Robert Hinojosa and Thomas J. Irmiter

       33.     United Fires moves to exclude the testimony of Robert Hinojosa and Thomas J.

Irmiter under Rule 702. Both Hinojosa and Irmiter signed the same reports, one on each of the two

properties at issue. Exhibits “B” However, only Hinojosa stamped or sealed the report. Exhibit

“C” at TRI INV000617 and TRI INV000753.




                                                 12
      Case 5:18-cv-00116 Document 44 Filed on 07/12/19 in TXSD Page 13 of 18




        34.      As an initial matter, it appears that only Hinojosa physically inspected the

properties. However, the reports do not indicate which portions or opinions were provided by

Hinojosa and which were provided by Irmiter. Accordingly, United Fire respectfully moves to

exclude both Hinojosa’s testimony and Irmiter’s testimony on the same grounds.

        -        Ground for Exclusion: Hinojosa and Irmiter’s definition of “damage” is not
                 applicable

        35.      Hinojosa’s and Irmiter’s reports both define damage as follows:

              Recognized definitions of damage state that any “disadvantage or loss of
              value, use and longevity” constitutes damage. RJH and FBS maintain that
              the hail has certainly devalued the roof system and the worth of the
              building. The roof system’s longevity is in question after the hail storm.
              The “pockets” created by the hail impacted dents will allow water to stand
              on the roof, and this could be very detrimental to the panel surface in time.

Exhibit “B” at TRI INV 000615 and Exhibit “C” at TRI INV 000752.

Both reports conclude

                 RJH and FBS believe that there is sufficient evidence that the hail
                 from the storm event likely caused the kind of damage to warrant the
                 replacement of all roofs, gutters and downspouts. The observed
                 damages most definitely have a monetary effect on the property
                 value(s) to the owner in future discussions and planning.

Id.

        36.      However, under the clear, unambiguous terms of the Cosmetic Damage Exclusion,

for there to be coverage under the Policy, the hail must cause such damage to the metal roof

such that water penetrates through the hail damage, or the hail must damage the metal panels

such that the roof system cannot perform its ability to keep out elements over an extended

period of time. Any other alleged hail “damage” that does not satisfy one or both of these

requirements is excluded from coverage by the Cosmetic Damage Exclusion.

        37.      Hinojosa and Irmiter conclude roofs were damaged because the hail had “a



                                                   13
      Case 5:18-cv-00116 Document 44 Filed on 07/12/19 in TXSD Page 14 of 18




monetary effect on the property value(s) to the owner in future discussions and planning.” Id. That

is, Hinojosa and Irmiter based their conclusions that the roofs have been damaged by hail on a

definition of “damage”, not found in the Policy, but based on something that they do not cite

or attach to their reports.

         38.     Under the insurance Policy at issue, hail is covered only if the exception to the

exclusion applies. Hinojosa’s and Irmiter’s broad definition of “damage” is not applicable to

this matter. Hinojosa’s and Irmiter’s opinion that hail damaged the roofs of the properties,

based on an improper definition of “damage”, is irrelevant and creates a high risk of juror

confusion and prejudice. Accordingly, Hinojosa’s and Irmiter’s opinions and conclusions

concerning hail “damage” must be excluded.

         -       Grounds for Exclusion: Conclusory opinions

         39.     Hinojosa and Irmiter make numerous conclusory statements that the roofs were

damaged by wind and hail but do not explain how or why wind or hail damaged the roofs.

Additionally, neither distinguish between the hail event of May 2017 and the numerous wind and

hail events occurring “in the vicinity of the propert[ies]” previously, including the 2016 wind and

hail events reported in Webb County, Texas. 4 Neither do Hinojosa or Irmiter set forth why the

May 2017 event, and only the May 2017 event, caused the “damage” which they opine about.

         40.     Further, Hinojosa and Irmiter do not distinguish between alleged hail and wind

damage and other sources of damage such as wear and tear, defective or lack of maintenance, and

mechanical damage (including foot crimping).

         -       Ground for Exclusion: Lack of Any Scientific Basis for Opinions.

         41.     Arguably, the closest Hinojosa and Irmiter come to a non-conclusory opinion is the



4
    See Exhibit “E” to United Fire’s Motion for Summary Judgment filed on July 12, 2019, at p. 3.
                                                    14
     Case 5:18-cv-00116 Document 44 Filed on 07/12/19 in TXSD Page 15 of 18




following statement:


                Damage to the metal roof panels was by creating indentations that
                collect pollutants, sediment and water, causing premature corrosion to
                occur at the impact locations.

 Id at. TRI INV000615 and TRI INV000751

        42.     However, there is no scientific basis given by Hinojosa and Irmiter for this

statement. Their reports do not provide the underlying basis for their conclusions that “premature

corrosion” will occur at impact locations.

        43.     Additionally, Hinojosa’s and Irmiter’s theory that premature corrosion occurs in

hail indents to coated sheet metal are supported by a single white paper, presentation, or other peer-

reviewed process.

        44.     Other published theories on hail damage to roofs are based on physical testing,

conducted in a controlled laboratory environment, with observable and measurable results on actual

roofing materials. For example, UL 2218 by Underwriters Laboratories, Inc. sets the standard for

testing of Impact Resistance of Prepared Roof Covering Materials, especially metal roof panels.

Exhibit “D”. Neither Hinojosa nor Irmiter, however, conducted any physical testing of hail impacts

on any type of roofing materials, much less the metal panels at issue. In other words, Hinojosa and

Irmiter broadly conclude that hail dents “collect pollutants, sediment and water” resulting in

premature corrosion without any basis in testing or laboratory analysis. They do not provide a

timeline for such “premature corrosion”, the mechanism of how the coating material interacts with

the elements resulting in “premature corrosion”, how large an area needs to be exposed before

corrosion sets in, or why hail indents will corrode more than other indentations and bends in the

metal roof panels created by such sources as foot traffic, cut edges, forming of the support ribs and

standing seams in manufacturing.


                                                  15
      Case 5:18-cv-00116 Document 44 Filed on 07/12/19 in TXSD Page 16 of 18




            45.    Finally, there is no evidence that Hinojosa’s and Irmiter’s theories and methods are

generally accepted in the relevant scientific community. Nowhere do they indicate that their

theories of premature corrosion and methods have been presented to such relevant scientific

communities as meteorologist, engineers, manufacturers, or others conducting measurements,

research and testing in hailstone resistance and damage.

            46.    From all appearances, Hinojosa’s and Irmiter’s theories and methods appear

designed primarily to support attorneys and public adjusters representing insureds, and to support

claims and lawsuits against insurance companies for alleged hail damage to roofs. This is not

science and Hinojosa’s and Irmiter’s ipse dixit opinions on hail “damage” must be excluded from

the jury.

            47.    For coverage to exists for hail to metal roof components, the hail must immediately

cause openings such that water penetrates through the metal roof5 or the hail results in the failure

of the roof covering to perform its intended function to keep out elements over an extended period

of time, Hinojosa and Irmiter must be able to show scientifically the details of how and why hail

indents and “pollutants, sediment and water” will cause the panels to cease being able to keep out

the elements over an extended period of time. This they fail to do and, accordingly, their testimony

must be excluded.

                                        CONCLUSION AND PRAYER

            WHEREFORE, Defendant, United Fire & Casualty Company, respectfully prays that this

 Court grant its Motion to Exclude Testimony of Plaintiff’s Expert Stephen L. Strzelec, Robert

 Hinojosa, and Thomas J. Irmiter and order that Stephen L. Strzelec, Robert Hinojosa, and Thomas



 5
   Hinojosa and Irmiter’s reports claim that the roofs leak after rain events but they make no effort to trace the source
 of those leaks and whether or not those leaks are the result of hail or wind, from which wind or hail event, or that
 they were solely caused by the May 2017 event at issue.

                                                           16
    Case 5:18-cv-00116 Document 44 Filed on 07/12/19 in TXSD Page 17 of 18




J. Irmiter not be permitted to testify before the jury concerning their theories, conclusions, and

opinions as expressed in their reports. United Fire further requests that this Court grant it such

other and further relief to which United Fire may be justly entitled.



                                              Respectfully submitted,

                                              GAUNTT KOEN BINNEY & KIDD, LLP


                                              By: _/s/ David P. Andis_________________
                                                      David P. Andis
                                                      State Bar No. 00793265
                                                      Southern District Federal ID: 19480
                                                      Attorney in Charge
                                              25700 I-45 North, Suite 130
                                              Spring, Texas 77386
                                              Telephone:     281-367-6555
                                              Facsimile:     281-367-3705
                                              Email: david.andis@gkbklaw.com


Of Counsel for Defendant:

       J. Chad Gauntt
       State Bar No. 07765990
       Southern District Federal ID: 14135
       Gauntt Koen Binney & Kidd, LLP
       25700 I-45 North, Suite 130
       Spring, Texas 77386
       Telephone:     281-367-6555
       Facsimile:     281-367-3705
       Email: chad.gauntt@gkbklaw.com

Of Counsel for Defendant:

       Marcel C. Notzon, III
       State Bar No. 15119001
       The Notzon Law Firm
       6999 McPherson Rd., Suite 325
       Laredo, Texas 78041
       Telephone:     956-717-1961
       Facsimile:     959-717-2789

                                                17
    Case 5:18-cv-00116 Document 44 Filed on 07/12/19 in TXSD Page 18 of 18




       E-Mail: mcn@notzonlawfirm.com


                                CERTIFICATE OF SERVICE

        This certifies that on the 12th day of July, 2019, the above-referenced document was served
on the following individuals and/or parties to this lawsuit via electronically, facsimile, email,
certified mail, return receipt requested and/or first class mail:

Jeffrey L. Raizner (SBN: 00784806)
Andrew P. Slania (SBN: 24056338)
Amy B. Hargis (SBN: 24078630)
Ben Wickert (SBN: 24066290)
Raizner Slania, LLP
2402 Dunlavy Street
Houston, TX 77006
Telephone:      713-554-9099
Facsimile:      713-554-9098
Email: efile@raiznerlaw.com
        jraizner@raiznerlaw.com
        aslania@raiznerlaw.com
        ahargis@raiznerlaw.com
        bwickert@raiznerlaw.com
Attorney for Plaintiff

                                             _/s/ David P. Andis_________________
                                                    David Andis




                                                18
